Citation Nr: 0031680	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board remanded this case to the 
RO for further development in December 1997 and subsequently 
denied the veteran's claim in a June 1999 decision, which he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2000, the veteran's representative 
and the Secretary of Veterans Affairs (Secretary) submitted a 
Joint Motion for Remand, and, in a June 2000 order, the Court 
granted this motion.  The case has since been returned to the 
Board.


REMAND

In the aforementioned Joint Motion for Remand, the veteran's 
representative and the Secretary indicated that the prior 
Board decision must be vacated because the RO had not 
complied with instructions contained in the Board's December 
1997 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Specifically, these instructions included obtaining 
Social Security Administration records, as well as medical 
records from Dr. Kapel Datta.  The Board also observes that 
the claims file now contains an August 2000 psychological 
evaluation report, which is not accompanied by a wavier of RO 
review.  See 38 C.F.R. § 20.1304 (2000).  Therefore, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of all medical records of the 
veteran that it has in its possession.  
If obtained, such records should be added 
to the claims file.  If such medical 
records cannot be obtained, documentation 
to that effect should be added to the 
claims file.

2.  The RO should also contact the 
veteran and request that he provide the 
address for Dr. Datta and fill out a 
release form for medical records from 
this doctor.  If the veteran is unable to 
provide Dr. Datta's address, the RO 
should take all necessary action, such as 
consulting a local telephone directory, 
to determine the address of Dr. Datta.  
Then, provided that an address and the 
noted release form are obtained, the RO 
should request all medical records of the 
veteran from Dr. Datta.  If obtained, 
such records should be added to the 
claims file.  If such medical records 
cannot be obtained, documentation to that 
effect should be added to the claims 
file.

3.   Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder.  
In view of the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 
5107(a)), the RO should ensure that all 
actions necessary to comply with the VA's 
statutory duty to assist the veteran with 
the development of facts pertinent to his 
claim are complied with prior to such 
readjudication.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.  This Supplemental 
Statement of the Case should address all 
evidence added to the claims file 
subsequent to the RO's November 1998 
Supplemental Statement of the Case.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion as to the ultimate outcome warranted in this case.  
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


